TilsoN, Judge:
This appeal to reappraisement' has been submitted for decision upon the following stipulation:
(1) That as to the merchandise involved herein, marked “A” on the invoices and initialed by Examiner O. R. Qulick, the market value or price at the time of exportation, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoiced unit prices, packed.
(2) That at the time of exportation there was no higher foreign value for this merchandise and that the appraisement made under authority of the Presidential proclamation published in TD 46158, was not applicable to said merchandise, based upon the decisions in RD 4444 and 4570.
(3) That the appeals as to all other merchandise not marked with the letter “A” are abandoned, and that upon this stipulation the cases may be deemed submitted.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export values of the items of merchandise marked A and initialed by Examiner G. It. Gulick to be the invoiced unit prices, packed. Judgment will be rendered accordingly.